     Case 19-15513-amc      Doc 127     Filed 03/04/20 Entered 03/04/20 15:41:16             Desc Main
                                       Document     Page 1 of 21


                     UNITED STATES BANKRUPTCY COURT
                                    Eastern District of Pennsylvania

In re:                                         :
                                               :
REGIONAL MEDICAL                               :              Case No. 19-15513 AMC
TRANSPORTATION, INC.                           :
                                               :
                Debtor                         :              Chapter 11

                                     DISCLOSURE STATEMENT

I.       INTRODUCTION

        This is the disclosure statement (the “Disclosure Statement”) in the Chapter 11 case of Regional
Medical Transportation, Inc. (“Debtor”). This Disclosure Statement contains information about the
Debtor and describes the Plan of Reorganization (the “Plan”) filed by the Debtor. A full copy of the
Plan is attached to this Disclosure Statement as Exhibit “A”. Your rights may be affected. You
should read the Plan and this Disclosure Statement carefully and discuss them with your attorney.
If you do not have an attorney, you may wish to consult one.

        The proposed distributions under the Plan are discussed in greater detail herein. In summary,
the Debtor will (a) pay the U.S. Dept. of Labor the secured and priority portions of its claims; (b) pay
certain vehicle loan lenders the secured portion of their claims modified to the vehicle’s value in full
satisfaction of their lien; (c) allow motor vehicle accident creditors to seek insurance proceeds; (d) pay
administrative fees to Debtor’s attorneys; (d) pay all remaining priority claims; and (e) make an
estimated 20-35% distribution to general unsecured claims. The Debtor will pay the following
amounts per month for the fifty (50) month period beginning on the Confirmation Date as herein
defined:

         a.      U.S. Dept. of Labor –$168,650.00 paid directly to the U.S. Dept. of Labor in
         installments of $3,373/month, plus its pro rata share of the general unsecured class distribution;

         b.      Wetzel Gagliardi Fetter & Lavin LLC (Debtor’s Attorneys) - $42,500.00 in
         installments of $850.00/month;

         c.     City of Philadelphia - $5,187.85 in installments of $103.76/month;

         d.      Internal Revenue Service - $340.07 paid on the Confirmation Date in full satisfaction
         of the amount due.

         e.     Toyota Financial Svcs. - $52,827.99 in installments of $1,056.56/month, plus its pro
         rata share of the general unsecured class distribution.

         f.      Citizens Bank N.A. - $17,618.50 in installments of $353/month, plus its pro rata share
         of the general unsecured class distribution;
 Case 19-15513-amc          Doc 127    Filed 03/04/20 Entered 03/04/20 15:41:16              Desc Main
                                      Document     Page 2 of 21

       g.     Ford Motor Credit - $18,118.32 in installments of $362.37/month plus, its pro rata
       share of the general unsecured class distribution;

       h.     Santander Consumer USA, Inc. d/b/a Chrysler Capital – $83,844.37 in installments
       of $1,677.00/month, plus its pro rata share of the general unsecured class distribution;

       i.     Ally Bank – $53,793.62 in installments of $1,075.87/month, plus its pro rata share of
       the general unsecured class distribution;

       j.     Sterling National Bank - $77,643.06 in installments of $1,553.00/month, plus its pro
       rata share of the general unsecured class distribution.

       k.      Non-Priority Unsecured Creditors – General Unsecured creditors will receive a pro
       rata share of $75,000.00, paid in monthly installments. Unsecured creditors are expected to
       receive an estimated 20% - 35% distribution depending upon the Debtor’s objections to certain
       claims, deficiency balances from secured vehicle lenders and the extent of insurance coverage
       available for certain motor vehicle accident creditors.

        Payments pursuant to this Plan will commence on the Confirmation Date of Plan. The
Confirmation Date of this Plan is the eleventh business day following the date of the entry of the order
of confirmation. If a stay of the confirmation order is in effect on that date, the Confirmation Date will
be the first business day after that date on which no stay of the confirmation order is in effect, provided
that the confirmation order has not been vacated.

       A.      Purpose of This Document

       This Disclosure Statement describes:

       ●       The Debtor and significant events during the bankruptcy case,
       ●       How the Plan proposes to treat claims or equity interests of the type you hold (i.e., what
               you will receive on your claim or equity interest if the Plan is confirmed),
       ●       Who can vote on or object to the Plan,
       ●       What factors the Bankruptcy Court (the “Court”) will consider when deciding whether
               to confirm the Plan,
       ●       Why Debtor believes the Plan is feasible, and how the treatment of your claim or equity
               interest under the Plan compares to what you would receive on your claim or equity
               interest in liquidation, and
       ●       The effect of confirmation of the Plan.

       Be sure to read the Plan as well as the Disclosure Statement. This Disclosure Statement
describes the Plan, but it is the Plan itself that will, if confirmed, establish your rights.

     THE ACCURACY OF THE INFORMATION, PARTICULARLY FINANCIAL
INFORMATION, SUBMITTED WITH THIS DISCLOSURE STATEMENT IS DEPENDENT
UPON INFORMATION OBTAINED FROM THE DEBTOR'S BOOKS AND RECORDS.
WHILE EVERY EFFORT HAS BEEN MADE TO PROVIDE THE MOST ACCURATE
INFORMATION AVAILABLE, THE DEBTOR IS UNABLE TO WARRANT OR
REPRESENT THAT ALL INFORMATION IS WITHOUT INACCURACY. NO KNOWN

                                                     2
  Case 19-15513-amc         Doc 127    Filed 03/04/20 Entered 03/04/20 15:41:16                Desc Main
                                      Document     Page 3 of 21

INACCURACIES ARE INCLUDED. ANY FINANCIAL PROJECTIONS CONTAINED ARE
ACCURATE TO THE BEST OF THE DEBTOR'S KNOWLEDGE AND BELIEF. IN SOME
INSTANCES FINANCIAL PROJECTIONS ARE PREPARED TO PRESENT ONE OR MORE
HYPOTHETICAL COURSES OF ACTION AS SET FORTH IN THIS STATEMENT. WHILE
EVERY EFFORT HAS BEEN MADE TO ENSURE THAT THE ASSUMPTIONS ARE VALID
AND THAT THE PROJECTIONS ARE AS ACCURATE AS CAN BE MADE UNDER THE
CIRCUMSTANCES, THE DEBTOR DOES NOT UNDERTAKE TO CERTIFY OR
WARRANT THE ABSOLUTE ACCURACY OF THE FINANCIAL PROJECTIONS.

       B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing

       The Court has not yet confirmed the Plan described in this Disclosure Statement. This section
describes the procedures pursuant to which the Plan will or will not be confirmed.

               1.      Time and Place of the Hearing to Approve This Disclosure Statement and to Set
                       a Hearing to Confirm the Plan

        The hearing at which the Court determines whether to approve this Disclosure Statement will
take place at 11:00 a.m. on April 13, 2020 , at the United States Bankruptcy Court for the Eastern
District of Pennsylvania, Robert N.C. Nix, Sr. Federal Courthouse, Courtroom Number 4, 900 Market
Street, Philadelphia, PA 19107.

               2.      Deadline For Voting to Accept or Reject the Plan

        If you are entitled to vote to accept or reject the Plan, vote using the ballot to be provided after
the above-referenced hearing and return the ballot in the envelope to be provided to John A. Gagliardi,
Esquire, Wetzel Gagliardi Fetter & Lavin, LLC, 122 S. Church St., West Chester, PA 19382. See,
section IV.A. below for a discussion of voting eligibility requirements.

        Your ballot must be received by the deadline set at the Disclosure Statement Hearing. You will
receive notice of that deadline when you receive your voting ballot. Your ballot must be received by
the deadline or it will not be counted.

               3.      Identity of Person to Contact for More Information

        If you want additional information about the Disclosure Statement, Plan or its contents, you
should contact John A. Gagliardi, Esquire, Wetzel Gagliardi Fetter & Lavin, LLC, 484-887-0779 Ext.
102, jgagliardi@wgflaw.com.

II.    BACKGROUND

       A.      Description and History of the Debtor’s Business

       Regional Medical Transportation, Inc. (“Debtor”) is a Pennsylvania corporation which was
incorporated on May 30, 2015 and began operating in mid-2016. It was started by Nikanor and Mariya
Broytman, husband and wife. Mariya Broytman is the President and sole shareholder of the Debtor.
Nikanor Broytman is the Vice President who manages daily operations. The Debtor operates a medical
transportation business whereby it provides transportation to individuals to and from medical
                                                   3
 Case 19-15513-amc         Doc 127    Filed 03/04/20 Entered 03/04/20 15:41:16              Desc Main
                                     Document     Page 4 of 21

appointments including but not limited to dialysis treatments, doctors visits and outpatient procedures.
The Debtor operates with approximately forty-one (41) employees and a fleet of twenty-one (21)
vehicles. The vehicles used by the Debtor are either owned by the Debtor or owned by entities
controlled by the Debtor’s principals and leased to the Debtor. All vehicles owned by the Debtor are
subject to leases or outstanding vehicle loans which exceed their value.

        From the date of incorporation in 2015 until it started operating in 2016, the Debtor sought
contracts with government agencies and managed care organizations to provide non-emergency
medical transportation. Ultimately, the Debtor was unable to contract directly with the government
agencies. Instead, the Debtor contracted with third party provider LogistiCare as a vendor providing
non-emergency medical transportation. LogistiCare contracted with the government agencies and/or
managed care organizations and used vendors like the Debtor to provide the required transportation
services to patients. LogistiCare remains the Debtor’s primary contract providing an estimated 80% of
its revenue annually. Since 2017, the Debtor has worked with Uber to provide wheelchair accessible
transportation through the Uber app. To date, Uber accounts for the balance of the Debtor’s annual
revenue.

         In 2017, the U.S. Department of Labor (“DOL”) filed a complaint under the Fair Labor
Standards Act (29 U.S.C. Section 201 et. seq. (“FLSA”) to recover back wages and liquidated damages
on behalf of current and former employees of the Debtor and several affiliated companies as well as
Nikanor Broytman individually. On September 5, 2018, the United States District Court for the
Eastern District of Pennsylvania found that all Defendants had violated the FLSA and that all were
jointly and severally liable for willful violations, back wages and liquidated damages. See, 17-CV-
3454-JCJ (E.D.Pa.). On January 2, 2019, the District Court approved a Consent Judgment signed by
all parties in the amount of $230,419.18 inclusive of back wages, liquidated damages, and interest on a
four-month repayment plan. The Debtor was unable to make payments pursuant to the Consent
Judgment and on August 20, 2019, the DOL garnished and froze the Debtor’s operating and payroll
accounts causing its final pre-petition payroll checks not to clear. As a result, the Debtor was unable to
operate and filed its Chapter 11 Petition on September 4, 2019.

        Under the terms of the Debtor’s proposed Plan, the amount required to maintain secured
payments to vehicle lenders would be significantly reduced to the petition date value of the vehicles,
and the repayment term extended in an effort to increase cash flow and fund the Debtor’s Plan (as
described at Section III.C. below). Such a reduction is the key to allowing the Debtor to fully perform
under the terms of its proposed Plan. Debtor’s vehicles and drivers are critical to its business.
Maintaining stability in payroll and certainty in expenses moving forward are key elements of its
proposed Plan.

       B.      Insiders of the Debtor

        Debtor employs several Broytman family members as key employees in order to operate its
business. See, Notice of Insider Compensation attached hereto as Exhibit “B”. The compensation for
Nikanor Broytman increased from $2,756.00/month to $4,756/month (gross figures) pursuant to this
Court’s Final Order Authorizing the use of Cash Collateral. See, Docket Entry #87. Pursuant to the
terms of the proposed Plan, the Debtor proposes increasing compensation for Nikanor Broytman from
$4,756/month to $6,756/month (gross figures). Mr. Broytman manages the Debtor’s entire operation
and this increase will more closely align his salary in accordance with industry standards.
                                                    4
 Case 19-15513-amc         Doc 127    Filed 03/04/20 Entered 03/04/20 15:41:16              Desc Main
                                     Document     Page 5 of 21



       C.      Events Leading to Chapter 11 Filing

               See, Section II.A., above.

       D.      Significant Events During the Bankruptcy Case

         Soon after the filing date, the Debtor filed motions requesting the authority to use cash
collateral and requesting that the U.S. Dept. of Labor levies served upon LogistiCare and Uber, as well
as the Debtor’s banking institutions, be lifted. Temporary and final orders were entered regarding the
use of cash collateral which granted a replacement lien to the Dept. of Labor in the amount of
$50,000.00 while also lifting the their levies on accounts. The Debtor was permitted to pay its pre-
petition payroll obligations to its employees, and has done so. The cash collateral orders also served to
limit the Debtor’s payments to Insiders and forced the Debtor to streamline its payroll, resulting in
further reductions. As a result, the Debtor has been able to operate its business since the filing date
without interruption. Pursuant to the cash collateral orders, the Debtor has been making adequate
protection payments to the Dept. of Labor since October 2019. To date, the Debtor has paid the Dept.
of Labor $17,750.00 post-petition. The Debtor has been unable to maintain its contractual obligations
to its vehicle loan lenders. A few months post-petition, all of such lenders filed motions for relief from
the automatic stay based on the Debtor’s inability to maintain post-petition payments. To the extent
said motions have not otherwise been resolved, they are being addressed herein through the Debtor’s
proposed Plan.

       E.      Projected Recovery of Avoidable Transfers

       The Debtor does not intend to pursue preference, fraudulent conveyance, or avoidance actions.

       F.      Claims Objections

       Except to the extent that a claim is already allowed pursuant to a final non-appealable order, the
Debtor reserves the right to object to claims. Therefore, even if your claim is allowed for voting
purposes, you may not be entitled to a distribution if an objection to your claim is later upheld.

       G.      Current and Historical Financial Conditions

       The identity and fair market value of the Debtor’s assets are listed in Schedule “A/B” of
Debtor’s Petition. These schedules are attached to this Disclosure Statement as Exhibit “C”. Assets
were valued based on the Debtor’s understanding of their value, as well as internet valuation websites
such as www.kbb.com.

         Debtor’s cash receipts since filing its Bankruptcy have averaged $131,500.00/month. Although
Debtor’s business is not seasonal, there are historically slower periods which occur in
December/January and July/August. As previously mentioned, the Debtor’s revenue derives entirely
from its two contracts with LogistiCare and Uber. While not ideal, the Debtor’s relationships with
both entities has been stable since their inceptions, and the Debtor does not have any reason to believe
that its revenues from these sources will significantly decrease over the term of its proposed Plan. The
Debtor continues to market itself to other entities in an effort to increase its revenues, and hopes to
obtain additional contracts in due course. Even based on historical revenue averages, and with the

                                                    5
  Case 19-15513-amc             Doc 127    Filed 03/04/20 Entered 03/04/20 15:41:16                   Desc Main
                                          Document     Page 6 of 21

reduced vehicle loan payments proposed herein, the Debtor anticipates being able to maintain all of its
necessary operating expenses and the debt service required by its proposed Plan.

III.     SUMMARY OF THE PLAN OF REORGANIZATION AND TREATMENT OF
         CLAIMS AND EQUITY INTERESTS

         A.       What is the Purpose of the Plan of Reorganization?

        As required by the Code, the Plan places claims and equity interests in various classes and
describes the treatment each class will receive. The Plan also states whether each class of claims or
equity interests is impaired or unimpaired. If the Plan is confirmed, your recovery will be limited to the
amount provided by the Plan.

         B.       Unclassified Claims

        Certain types of claims are automatically entitled to specific treatment under the Code. They
are not considered impaired, and holders of such claims do not vote on the Plan. They may, however,
object if, in their view, their treatment under the Plan does not comply with that required by the Code.
As such, the Plan Proponent has not placed the following claims in any class:

                  1.       Administrative Expenses

        Administrative expenses are costs or expenses of administering the Debtor’s Chapter 11 case
which are allowed under § 507(a)(2) of the Code. Administrative expenses also include the value of
any goods sold to the Debtor in the ordinary course of business and received within 20 days before the
date of the bankruptcy petition. The Code requires that all administrative expenses be paid on the
Confirmation Date of the Plan, unless a particular claimant agrees to a different treatment. The
following chart lists the Debtor’s estimated administrative expenses, and their proposed treatment
under the Plan:

       Type                                Estimated           Proposed Treatment
                                           Amount Owed

       Professional Fees of Wetzel         $42,500.00          By agreement between the Debtor and its
       Gagliardi Fetter & Lavin LLC,                           attorneys, payments in this Class will begin on
       attorneys for the Debtor, as                            the Confirmation Date in equal monthly
       approved by the Court.                                  installments of $850.00 over the fifty (50)
                                                               month period following the Confirmation Date.

       Office of the U.S. Trustee Fees     $1,950 - $4,875     Paid quarterly as they become due until
                                           /quarter            bankruptcy proceeding is closed or final decree
                                                               entered.

       TOTAL                               $42,500.00 plus
                                           $1,950 -
                                           $4,875.00/quarter




                                                         6
 Case 19-15513-amc             Doc 127    Filed 03/04/20 Entered 03/04/20 15:41:16                  Desc Main
                                         Document     Page 7 of 21

                2.         Priority Tax Claims

        Priority tax claims are unsecured income, employment, and other taxes described by
§ 507(a)(8) of the Code. Unless the holder of such a § 507(a)(8) priority tax claim agrees otherwise, it
must receive the present value of such claim, in regular installments paid over a period not exceeding 5
years from the order of relief. The following chart lists the Debtor’s estimated § 507(a)(8) priority tax
claims and their proposed treatment under the Plan:


    Description                    Estimated     Date of      Treatment
    (name and type of tax)         Amount        Assessment
                                   Owed

    Department of the Treasury -   $340.07       11/2019      Debtor will pay $340.07 on the
    Internal Revenue Service                                  Confirmation Date in full satisfaction of
    Claim #12                                                 the amount due. This amount shall be paid
                                                              directly to the Internal Revenue Service in
                                                              full satisfaction of its claim.
                                                              Debtor will pay $5,187.85 (calculated as
    City of Philadelphia           $5,187.85     Various      the claim amount of $4,472.41plus 6%
    Claim #2                                                  interest since the filing date) over the fifty
                                                              (50) month period beginning on the
                                                              Confirmation Date in equal monthly
                                                              installments of $103.76 and paid directly
                                                              to the City of Philadelphia.
    U.S. Dept. of Labor            $136,400.00   Various      Debtor will pay $136,400.00 over the fifty
    Claim #9                                                  (50) month period beginning on the
                                                              Confirmation Date in equal monthly
                                                              installments of $2,728.00 and paid directly
                                                              to the U.S. Dept. of Labor. This payment
                                                              amount is inclusive of interest since the
                                                              filing date.


       C.       Classes of Claims and Equity Interests

        The following are the classes set forth in the Plan, and the proposed treatment that they will
receive under the Plan:

                1.         Classes of Secured Claims

        Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate (or
that are subject to setoff) to the extent allowed as secured claims under § 506 of the Code. The
following chart lists all classes containing Debtor’s secured prepetition claims and their proposed
treatment under the Plan:




                                                       7
    Case 19-15513-amc                    Doc 127         Filed 03/04/20 Entered 03/04/20 15:41:16                                        Desc Main
                                                        Document     Page 8 of 21


                                                               Insider?
                                                                                  Impairment
       Class #                  Description                     (Yes or                                                Treatment
                                                                  No)
                                                                                                    The U.S. Dept. of Labor is secured in
      1               Secured Claim of:                       No.                 Unimpaired.
                                                                                                    the amount of $32,250.00. Debtor will
                      U.S. Dept. of Labor                                                           pay $32,250.00 over the fifty (50)
                      Claim #9                                                                      month period beginning on the
                      Collateral description:                                                       Confirmation Date in equal monthly
                                                                                                    installments of $645.00 and paid
                      Debtor’s Assets
                                                                                                    directly to the U.S. Dept. of Labor.
                      Secured Claim Amount =                                                        This payment amount is inclusive of
                      $32,250.00                                                                    interest.
                      Priority of lien =
                      1st Position on equity in
                      assets.
                      Pre-pet. arrearage =
                      N/A
      2                                                       No.                 Impaired.         Toyota Financial Svcs. holds a
                      Secured claim of:                                                             purchase money security interest in the
                      Toyota Fin. Svcs./                                                            Debtor’s vehicles as described herein.
                      Champion Toyota                                                               Per kbb.com, the vehicles are valued at
                      Claim #(None Filed)                                                           $48,089.00. The Debtor will pay
                                                                                                    Toyota Fin. Svcs. $52,827.99 which
                      Collateral description/VIN=                                                   equates to $48,089.00 plus interest at
                      2017 Toyota Sequoia                                                           the rate of 4.5% per annum. This
                      5TDJY5G19HS149217                                                             amount shall be paid in equal monthly
                      Value 1: $26,466.00                                                           installments of $1,056.56 over the fifty
                      2017 Toyota Sienna                                                            (50) month period beginning on the
                      5TDDZ3DC8HS161847                                                             Confirmation Date and paid directly to
                      Value: $21,623.00                                                             Toyota Fins. Svcs. in full satisfaction of
                                                                                                    its secured claim, inclusive of any pre-
                      Secured Claim Amount =                                                        or post-petition arrears. Any remaining
                      $68,929.96                                                                    balance due on the claim shall be a
                                                                                                    Class 8 general unsecured claim. The
                      Pre-pet. arrearage =                                                          lien on the vehicle(s) shall remain
                      N/A                                                                           unless and until the secured portion of
                                                                                                    the claim is satisfied pursuant to this
                                                                                                    Plan. Debtor shall maintain insurance
                                                                                                    coverage on the vehicle(s) securing
                                                                                                    this/these claim(s). Upon request,
                                                                                                    Debtor shall provide written proof of
                                                                                                    such payment(s)/coverage(s). If (1)
                                                                                                    payments under this Plan are not timely
                                                                                                    made, or (2) insurance is not kept in
                                                                                                    place, then stay relief shall be granted
                                                                                                    upon ten (10) days’ notice of default to
                                                                                                    Debtor and Debtor’s counsel, and
                                                                                                    failure by the Debtor to cure said
                                                                                                    default.


1
  Vehicle Values as listed throughout the Debtor’s Disclosure Statement and proposed Plan are based on petition date values from kbb.com (copies attached
hereto as Exhibit “E”). To the extent necessary, the Debtor reserves the right to discount these values based on valuations to be done by a vehicle appraiser
which would account for their actual condition given the nature of their usage. Vehicle Valuation websites such as kbb.com will not value a vehicle in less
than “Fair” Condition.
                                                                              8
Case 19-15513-amc       Doc 127    Filed 03/04/20 Entered 03/04/20 15:41:16                Desc Main
                                  Document     Page 9 of 21

 3                                                           Citizens Bank N.A. holds a purchase
         Secured claim of:             No.       Impaired.
                                                             money security interest in one of the
         Citizens Bank, N.A.
                                                             Debtor’s vehicles. Per kbb.com, the
         Claim #3
                                                             vehicle is valued at $16,038.00. The
                                                             Debtor will pay Citizens Bank, N.A.
         Collateral description/VIN=
                                                             $17,618.50 which equates to
         2017 Chev. Express
                                                             $16,038.00 plus interest at the rate of
         1GAZGPFG3H1118106
                                                             4.5% per annum. This amount shall be
         Value: $16,038
                                                             paid in equal monthly installments of
                                                             $353 over the fifty (50) month period
         Secured Claim Amount =
                                                             beginning on the Confirmation Date
         $22,234.63
                                                             and paid directly to Citizens Bank,
                                                             N.A. in full satisfaction of its secured
         Pre-pet. arrearage =
                                                             claim, inclusive of any pre- or post-
         $1,886.69
                                                             petition arrears. Any remaining
                                                             balance due on the claim shall be a
                                                             Class 8 general unsecured claim. The
                                                             lien on the vehicles shall remain unless
                                                             and until the secured portion of the
                                                             claim is satisfied pursuant to this Plan.
                                                             Debtor shall maintain insurance
                                                             coverage on the vehicle securing this
                                                             claim. Upon request, Debtor shall
                                                             provide written proof of such
                                                             payment(s)/coverage(s). If (1)
                                                             payments under this Plan are not timely
                                                             made, or (2) insurance is not kept in
                                                             place, then stay relief shall be granted
                                                             upon ten (10) days’ notice of default to
                                                             Debtor and Debtor’s counsel, and
                                                             failure by the Debtor to cure said
                                                             default.




                                             9
Case 19-15513-amc       Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16                Desc Main
                               Document    Page 10 of 21

 4       Secured claim of:                                Ford Motor Credit Co. LLL holds a
                                       No.    Impaired.
         Ford Motor Credit Co. LLC                        purchase money security interest in one
         Claim #4                                         of the Debtor’s vehicles. Per kbb.com,
                                                          the vehicle is valued at $16,493.00.
         Collateral description/VIN=                      The Debtor will pay Ford Motor Credit
         2017 Ford Transit H                              Co. LLC $18,118.32 which equates to
         1FBZX2YM9HKA83020                                $16,493.00 plus interest at the rate of
         Value: $16,493                                   4.5% per annum. This amount shall be
                                                          paid in equal monthly installments of
         Secured Claim Amount =                           $362.37 over the fifty (50) month
         $31,801.65                                       period beginning on the Confirmation
                                                          Date and paid directly to Ford Motor
         Pre-pet. arrearage =                             Credit Co. LLC in full satisfaction of its
         $0.00                                            secured claim, inclusive of any pre- or
                                                          post-petition arrears. Any remaining
                                                          balance due on the claim shall be a
                                                          Class 8 general unsecured claim. The
                                                          lien on the vehicles shall remain unless
                                                          and until the secured portion of the
                                                          claim is satisfied pursuant to this Plan.
                                                          Debtor shall maintain insurance
                                                          coverage on the vehicle securing this
                                                          claim. Upon request, Debtor shall
                                                          provide written proof of such
                                                          payment(s)/coverage(s). If (1)
                                                          payments under this Plan are not timely
                                                          made, or (2) insurance is not kept in
                                                          place, then stay relief shall be granted
                                                          upon ten (10) days’ notice of default to
                                                          Debtor and Debtor’s counsel, and
                                                          failure by the Debtor to cure said
                                                          default.




                                             10
Case 19-15513-amc       Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16               Desc Main
                               Document    Page 11 of 21

 5       Secured claims of:            No.    Impaired.   Santander Consumer USA, Inc. holds a
         Santander Consumer USA,                          purchase money security interest in the
         Inc. d/b/a Chrysler Capital                      Debtor’s vehicles as described herein.
         Claims #5,6,7,8,10,11,13                         Per kbb.com, the vehicles are valued as
                                                          described herein. The Debtor will pay
         Collateral description/VIN=                      Santander Consumer USA, Inc.
         2016 Ford Transit                                $83,844.37, which equates to
         1FTYE1CM9GKA27057                                $74,956.00 plus interest at the rate of
         Value: $11,881                                   4.5% per annum. This amount shall be
         2016 Ford Transit                                paid in equal monthly installments of
         1FTYE1CM7GKA27056                                $1,677.00 over the fifty (50) month
         Value: $13,264                                   period beginning on the Confirmation
         2016 Ford Transit                                Date and paid directly to Santander
         1FTYE1CM8GKA32945                                Consumer USA, Inc. in full satisfaction
         Value: $13,264                                   of its secured claim, inclusive of any
         2016 Ford Transit                                pre- or post-petition arrears. Any
         1FTYE1CMXGKA09196                                remaining balance due on the claim
         Value: $13,652                                   shall be a Class 8 general unsecured
         2016 Ford Transit                                claim. The lien on the vehicle(s) shall
         1FTTE1CM6GKA32944                                remain unless and until the secured
         Value: $12,751                                   portion of the claim is satisfied
         2017 Dodge Grand Caravan                         pursuant to this Plan. Debtor shall
         2C4RDGBG2HR605685                                maintain insurance coverage on the
         Value: $10,144                                   vehicle(s) securing this/these claim(s).
                                                          Upon request, Debtor shall provide
         Secured Claim Amount =                           written proof of such
         $104,664.64                                      payment(s)/coverage(s). If (1)
                                                          payments under this Plan are not timely
         Pre-pet. arrearage =                             made, or (2) insurance is not kept in
         $15,154.95                                       place, stay relief shall be granted upon
                                                          ten (10) days’ notice of default to
                                                          Debtor and Debtor’s counsel, and
                                                          failure by the Debtor to cure said
                                                          default.




                                             11
Case 19-15513-amc       Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16               Desc Main
                               Document    Page 12 of 21

 6       Secured claims of:            No.    Impaired.   Ally Bank holds a purchase money
         Ally Bank                                        security interest in the Debtor’s
         Claims #17,18,19,20,21                           vehicles as described herein. Per
                                                          kbb.com, the vehicles are valued as
         Collateral description/VIN=                      described herein. The Debtor will pay
         2016 Ford Transit                                Ally Bank $53,793.62 which equates to
         1FMZK1CMXGKA27089                                $48,968.00 plus interest at the rate of
         Value: $10,728                                   4.5% per annum. This amount shall be
         2017 Chev. Express                               paid in equal monthly installments of
         1GAZGPFG4H1111567                                $1,075.87 over the fifty (50) month
         Value: Totaled                                   period beginning on the Confirmation
         2016 Ford Transit                                Date and paid directly to Ally Bank in
         1FMZK1CM7GKA27082                                full satisfaction of its secured claims,
         Value: $11,610                                   inclusive of any pre- or post-petition
         2016 Chev. Express                               arrears. Any remaining balance due on
         1GAZGPFG7G1210009                                the claim shall be a Class 8 general
         Value: $12,932                                   unsecured claim. The lien on the
         2016 Chev. Express                               vehicle(s) shall remain unless and until
         1GAZGPFG3G1332771                                the secured portion of the claim is
         Value: $13,698                                   satisfied pursuant to this Plan. Claim
                                                          #18 is secured by any available
         Secured Claim Amount =                           insurance proceeds and a Class 8
         $135,641.97                                      general unsecured claim for the
                                                          deficiency balance, if any. Debtor shall
         Pre-pet. arrearage =                             maintain insurance coverage on the
         $24,708.47                                       vehicle(s) securing this/these claim(s).
                                                          Upon request, Debtor shall provide
                                                          written proof of such
                                                          payment(s)/coverage(s). If (1)
                                                          payments under this Plan are not timely
                                                          made, or (2) insurance is not kept in
                                                          place, stay relief shall be granted upon
                                                          ten (10) days’ notice of default to
                                                          Debtor and Debtor’s counsel, and
                                                          failure by the Debtor to cure said
                                                          default.




                                             12
 Case 19-15513-amc            Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16                   Desc Main
                                     Document    Page 13 of 21

    7          Secured claims of:            No.      Impaired.     Sterling National Bank holds a
               Sterling National Bank                               purchase money security interest in the
               Claim #24                                            Debtor’s vehicles as described herein.
                                                                    Per kbb.com, the vehicles are valued as
               Collateral description/VIN=                          described herein. The Debtor will pay
               2017 Dodge Grand Caravan                             Sterling National Bank $77,643.06
               2C4RDGBG8HR746910                                    which equates to $70,678 plus interest
               Value: $23,885                                       at the rate of 4.5% per annum. This
               2017 Dodge Grand Caravan                             amount shall be paid in equal monthly
               2C4RDGBG8HR619620                                    installments of $1,553.00 over the fifty
               Value: $23,512                                       (50) month period beginning on the
               2017 Dodge Grand Caravan                             Confirmation Date and paid directly to
               2C4RDGBG8HR627201                                    Sterling National Bank in full
               Value: $23,281                                       satisfaction of its secured claim,
                                                                    inclusive of any pre- or post-petition
               Secured Claim Amount =                               arrears. Any remaining balance due on
               $94,164.56                                           the claim shall be a Class 8 general
                                                                    unsecured claim. The lien on the
               Pre-pet. arrearage =                                 vehicle(s) shall remain unless and until
               $0                                                   the secured portion of the claim is
                                                                    satisfied pursuant to this Plan. Debtor
                                                                    shall maintain insurance coverage on
                                                                    the vehicle(s) securing this/these
                                                                    claim(s). Upon request, Debtor shall
                                                                    provide written proof of such
                                                                    payment(s)/coverage(s). If (1)
                                                                    payments under this Plan are not timely
                                                                    made, or (2) insurance is not kept in
                                                                    place, stay relief shall be granted upon
                                                                    ten (10) days’ notice of default to
                                                                    Debtor and Debtor’s counsel, and
                                                                    failure by the Debtor to cure said
                                                                    default.


               2.       Classes of Priority Unsecured Claims

       Certain priority claims that are referred to in §§ 507(a)(1), (4), (5), (6), and (7) of the Code are
required to be placed in classes. The Code requires that each holder of such a claim receive cash on the
Confirmation date of the Plan equal to the allowed amount of such claim. However, a class of holders
of such claims may vote to accept different treatment. There are no claims of this type against the
Debtor.

               3.       Classes of General Unsecured Claims

        General unsecured claims are not secured by property of the estate, and are not entitled to
priority under § 507(a) of the Code.

       The following chart identifies the Plan’s proposed treatment of Classes 8 and 9, which contain
general unsecured claims against the Debtor:




                                                    13
Case 19-15513-amc            Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16                              Desc Main
                                    Document    Page 14 of 21


    Class #           Description         Impairment                              Treatment

                                                                Unsecured creditors will receive a pro rata
8               General Unsecured        Impaired.
                                                                share of $75,000.00 which is greater than what
                Class
                                                                this Class would receive upon liquidation. This
                                                                amount shall be paid in equal monthly
                                                                installments of $1,500.00 over the fifty (50)
                                                                month period beginning on the Confirmation
                                                                Date and paid directly to the unsecured creditors
                                                                in full satisfaction of their respective claims.
                                                                Unsecured creditors are expected to receive an
                                                                estimated 20% - 35% distribution depending
                                                                upon the Debtor’s objections to certain claims,
                                                                deficiency balances from secured vehicle
                                                                lenders, and the extent of insurance coverage
                                                                available for Class 8 creditors.

9               Motor Vehicle Accident   Impaired.              Holders of claims against the Debtor related to
                Claims – Claims #14,                            motor vehicle accidents are hereby granted
                23, 27                                          limited relief from the automatic stay pursuant to
                                                                11 U.S.C. Section 362 for the sole purpose of
                                                                pursuing insurance proceeds applicable to their
                                                                respective claim. Any amount not paid by
                                                                insurance carrier(s) shall be considered a Class 8
                                                                general unsecured claim.


                 4.      Debtors’ Interests


                                    Description                    Impairment                     Treatment
              Class #
                                                             Impaired.
     10                        Debtor’s Interest Holder:                                   All Interests in the Debtor
                               Mariya Broytman                                             shall transfer and become
                                                                                           Interests in the
                                                                                           Reorganized Debtor for
                                                                                           the purpose of fulfilling
                                                                                           the obligations of the
                                                                                           Reorganized Debtor
                                                                                           under the Plan; however,
                                                                                           the holder of Interest shall
                                                                                           not receive any
                                                                                           distributions on account
                                                                                           of such Interests, unless
                                                                                           and until all Creditors are
                                                                                           paid in full in accordance
                                                                                           with the Plan.




                                                           14
 Case 19-15513-amc         Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16                  Desc Main
                                  Document    Page 15 of 21

       D.      Means of Implementing the Plan

               1.      Plan Funding and Feasibility

                The revenue generated from the Debtor’s operations shall be used to fund payments
consistent with the terms of its Plan. Exhibit “D” to this Disclosure Statement consists of the Debtor’s
projections over the term of its Plan. As previously mentioned, the Debtor’s revenue sources
(LogistiCare and Uber) are, and have traditionally, been very stable. That is, they generate similar
revenues year over year, and are expected to do the same over the term of the Plan. Anticipated
revenue figures are based on traditional annual averages, and, more specifically, the average of the
Debtor’s post-petition revenue as stated in its monthly operating reports. Given the reduction in
vehicle loan payments and overall streamlined operating expenses, in combination with reasonably
anticipated revenue figures as shown at Exhibit “D”, Debtor will be able to support and complete its
Plan as proposed. Additionally, the Debtor will have enough cash on hand on the Confirmation Date to
pay all the Claims and expenses that are entitled to be paid on that date, and/or Debtor has negotiated
with holders of such Claims per consensual agreement. From and after the Confirmation Date, the
Reorganized Debtor shall, in the ordinary course of business and without the necessity of any approval
by the Bankruptcy Court, pay the reasonable fees and expenses of professional persons thereafter
incurred, including, without limitation, those fees and expenses incurred in connection with the
implementation and consummation of the Plan.

               2.      Debtor’s Assets

                Unless otherwise stated, on and after the Confirmation Date, all assets of the Debtor’s
estate shall vest in the Reorganized Debtor free and clear of any and all liens, mortgages, pledges,
security interests, restrictions, prior assignments, liabilities, obligations, encumbrances, charges and
claims of every kind whatsoever, subject only to the liens specifically preserved by the Plan.

       E.      Risk Factors
        The proposed Plan has the ordinary risks associated with income sources rooted in small
business revenues. Debtor hopes to offset these risks by bringing in new lines of business by
contracting directly with physician offices in order to provide patients transportation to/from office
visits as well as other third party vendors such as LogistiCare. Additional risk lies in the Debtor’s
aging fleet of vehicles. Per the Debtor’s projections, an additional amount is budgeted for vehicle
maintenance to allow its current fleet to be utilized until the end of its Plan term.
       F.      Executory Contracts and Unexpired Leases
       The Plan, attached as Exhibit “A”, lists all executory contracts and unexpired leases that the
Debtor will assume under the Plan. Assumption means that the Debtor has elected to continue to
perform the obligations under such contracts and unexpired leases, and to cure defaults of the type that
must be cured under the Code, if any. The Debtor has several leases with various entities as described
below:
            1. Reliant Transportation Inc. (Claim #26) – The Debtor sub-leases property at 4011-4055
               Richmond Street, Phila., PA which is used to park/house its vehicles. The Debtor
               rejects this lease.
            2. American Honda Finance Corporation (Claims #25 & 28) – To the extent applicable,
               the Debtor rejects these motor vehicle leases as they are between the Debtor’s principal,
                                                    15
 Case 19-15513-amc          Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16                    Desc Main
                                   Document    Page 16 of 21

                Mariya Broytman and American Honda Finance Corporation. These lease agreements
                do not involve the Debtor as a party or a guarantor.
             3. One EZ Life, Inc., Advanced Life Support Ambulance, Inc., Mariya Broytman – To the
                extent lease agreements exist between the Debtor and these entities, they are rejected.

                    Debtor is not aware of any other leases or executory contracts.

        Any claim for damages arising by reason of the rejection of any executory contract or unexpired
lease will constitute a Class 8 Claim. If you object to the assumption of your unexpired lease or
executory contract, the proposed cure of any defaults, or the adequacy of assurance of performance,
you must file and serve your objection to the Plan within the deadline for objecting to the confirmation
of the Plan, unless the Court has set an earlier time. Consult your adviser or attorney for more specific
information about particular contracts or leases. If you object to the rejection of your contract or lease,
you must file and serve your objection to the Plan within the deadline for objecting to the confirmation
of the Plan.

        G.      Tax Consequences of Plan

     THE DEBTOR DOES NOT OFFER TAX ADVICE TO HOLDERS OF CLAIMS OR
INTERESTS. EACH HOLDER OF A CLAIM OR INTEREST SHOULD CONSULT WITH A
TAX ADVISOR REGARDING THE FEDERAL, STATE AND LOCAL TAX CONSEQUENCES
OF THE CONFIRMATION OF THE PLAN AS THIS DISCLOSURE STATEMENT IS NOT
INTENDED AND SHOULD NOT BE CONSTRUED AS LEGAL OR TAX ADVICE TO ANY
CREDITOR.

IV.     CONFIRMATION REQUIREMENTS AND PROCEDURES

        To be confirmable, the Plan must meet the requirements listed in §§ 1129(a) or (b) of the Code.
These include the requirements that: the Plan must be proposed in good faith; at least one impaired
class of claims must accept the Plan, without counting votes of insiders; the Plan must distribute to
each creditor and equity interest holder at least as much as the creditor or equity interest holder would
receive in a Chapter 7 liquidation case, unless the creditor or equity interest holder votes to accept the
Plan; and the Plan must be feasible. These requirements are not the only requirements listed in § 1129,
and they are not the only requirements for confirmation.

        A.      Who May Vote or Object

       Any party in interest may object to the confirmation of the Plan if the party believes that the
requirements for confirmation are not met.

        Many parties in interest, however, are not entitled to vote to accept or reject the Plan. A
creditor or equity interest holder has a right to vote for or against the Plan only if that creditor or equity
interest holder has a claim or equity interest that is both (1) allowed or allowed for voting purposes,
and (2) impaired.

        In this case, the Plan Proponent believes that classes 2 through 10 are impaired and that holders
of claims in each of these classes are therefore entitled to vote to accept or reject the Plan.
                                                      16
 Case 19-15513-amc          Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16                  Desc Main
                                   Document    Page 17 of 21



               1.      What Is an Allowed Claim or an Allowed Equity Interest?

        Only a creditor or equity interest holder with an allowed claim or an allowed equity interest has
the right to vote on the Plan. Generally, a claim or equity interest is allowed if either (1) the Debtor has
scheduled the claim on the Debtor’s schedules, unless the claim has been scheduled as disputed,
contingent, or unliquidated, or (2) the creditor has filed a proof of claim or equity interest, unless an
objection has been filed to such proof of claim or equity interest. When a claim or equity interest is not
allowed, the creditor or equity interest holder holding the claim or equity interest cannot vote unless the
Court, after notice and hearing, either overrules the objection or allows the claim or equity interest for
voting purposes pursuant to Rule 3018(a) of the Federal Rules of Bankruptcy Procedure.

       The deadline for filing a Proof of Claim in this case was November 15, 2019.

               2.      What Is an Impaired Claim or Impaired Equity Interest?

         As noted above, the holder of an allowed claim or equity interest has the right to vote only if it
is in a class that is impaired under the Plan. As provided in § 1124 of the Code, a class is considered
impaired if the Plan alters the legal, equitable, or contractual rights of the members of that class.

               3.      Who is Not Entitled to Vote

       The holders of the following types of claims and equity interests are not entitled to vote:

           •   holders of claims and equity interests that have been disallowed by an order of the
               Court;

           •   holders of other claims or equity interests that are not “allowed claims” or “allowed
               equity interests” (as discussed above), unless they have been “allowed” for voting
               purposes;

           •   holders of claims or equity interests in unimpaired classes;

           •   holders of claims entitled to priority pursuant to §§ 507(a)(2), (a)(3), and (a)(8) of the
               Code;

           •   holders of claims or equity interests in classes that do not receive or retain any value
               under the Plan; and

           •   administrative expenses.

Even If You Are Not Entitled to Vote on the Plan, You Have a Right to Object to the Confirmation
of the Plan.




                                                     17
    Case 19-15513-amc                   Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16                                               Desc Main
                                               Document    Page 18 of 21

                      4.         Who Can Vote in More Than One Class

        A creditor whose claim has been allowed in part as a secured claim and in part as an unsecured
claim, or who otherwise holds claims in multiple classes, is entitled to accept or reject a Plan in each
capacity, and should cast one ballot for each claim/class.

           B.         Votes Necessary to Confirm the Plan

         If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one impaired
class of creditors has accepted the Plan without counting the votes of any insiders within that class, and
(2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be confirmed by
“cramdown” on non-accepting classes, as discussed below in Section B.2.

                      1.         Votes Necessary for a Class to Accept the Plan

        A class of claims accepts the Plan if both of the following occur: (1) the holders of more than
one-half (1/2) of the allowed claims in the class, who vote, cast their votes to accept the Plan, and (2)
the holders of at least two-thirds (2/3) in dollar amount of the allowed claims in the class, who vote,
cast their votes to accept the Plan.

        A class of equity interests accepts the Plan if the holders of at least two-thirds (2/3) in amount
of the allowed equity interests in the class, who vote, cast their votes to accept the Plan.

                      2.         Treatment of Nonaccepting Classes

        Even if one or more impaired classes reject the Plan, the Court may nonetheless confirm the
Plan if the nonaccepting classes are treated in the manner prescribed by § 1129(b) of the Code. A plan
that binds nonaccepting classes is commonly referred to as a “cramdown” plan. The Code allows the
Plan to bind nonaccepting classes of claims or equity interests if it meets all the requirements for
consensual confirmation except the voting requirements of § 1129(a)(8) of the Code, does not
“discriminate unfairly,” and is “fair and equitable” toward each impaired class that has not voted to
accept the Plan.

You should consult your own attorney if a “cramdown” confirmation will affect your claim or
equity interest, as the variations on this general rule are numerous and complex.

           C.         Liquidation Analysis

        To confirm the Plan, the Court must find that all creditors and equity interest holders who do
not accept the Plan will receive at least as much under the Plan as such claim and equity interest
holders would receive in Chapter 7 liquidation. Debtor’s assets consist of used vehicles subject to
purchase money security interests which exceed their value. 2 Regarding its vehicle loan creditors, the
Debtor proposes to pay them the petition date value of the vehicles over the term of the Plan, with
interest. As such, they will receive more than liquidation value from the Debtor’s Plan than they would

2
 To clarify, at line 11 of the Debtor’s schedule A/B, the Debtor lists accounts receivable in the amount of $53,421.12. This amount represented the amount
due from LogistiCare as of the Petition Date which was being held as a result of the U.S. Dept. of Labor’s levy. The funds were subsequently released post-
petition. The Debtor does not typically carry significant accounts receivable as its two vendors generally pay in the normal course.
                                                                            18
 Case 19-15513-amc           Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16               Desc Main
                                    Document    Page 19 of 21

otherwise receive from a Chapter 7 Trustee or auction following repossession. Further, all priority and
general unsecured creditors would receive little to nothing upon liquidation. Instead, the Debtor is
proposing to pay its priority claims in full while providing a significant distribution to general
unsecured creditors. The Debtor employs over 40 people in its operation and will continue to do so.
Thus, the best interests of the Debtor, its employees and its creditors would be served by acceptance of
the Plan.

       D.      Feasibility

        The Court must find that confirmation of the Plan is not likely to be followed by the liquidation,
or the need for further financial reorganization of the Debtor or any successor to the Debtor, unless
such liquidation or reorganization is proposed in the Plan.

               1.      Ability to Initially Fund Plan

        Debtor shall maintain payments to secured lenders as proposed herein and satisfy amounts due
to priority creditors within the required time periods. In order to do so, the Debtor proposes a reduced
payment to all vehicle lenders based on the value of the collateral supporting their loans. Initial
funding required as of the Confirmation Date consists of the first monthly installment of the Debtor’s
proposed Plan payment. The Debtor will be able to make its monthly Plan payments from its income
going forward. See, Plan projections attached hereto as Exhibit “D”.

               2.      Ability to Make Future Plan Payments And Operate Without Further
                       Reorganization

       The Plan Proponent must also show that it will have enough cash over the life of the Plan to
make the required Plan payments. Based on the Debtor’s projections, and historical income and
expenses, the Debtor anticipates being able to maintain payments pursuant to its proposed Plan. See,
Plan projections attached hereto as Exhibit “D”.

       The above determinations by the Court will occur at the hearing on confirmation after a
Plan has been voted upon and accepted. The Court's judgment on these matters does not constitute
an expression of the Court's opinion as to whether the Plan is a good one or an opinion by the
Court regarding any other factors discussed in the Plan.

V.     EFFECT OF CONFIRMATION OF PLAN/MISCELLANEOUS PROVISIONS

       A.      Discharge of Debtor

       Pursuant to 11 U.S.C. Section 1141(d)(1), the Debtor shall be discharged and released of all
Claims arising prior to the Confirmation Date, other than those Claims arising pursuant to and in
accordance with the terms of the Plan.

       B.      Modification of Plan

       The Plan Proponent may modify the Plan at any time before confirmation of the Plan.

                                                   19
    Case 19-15513-amc              Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16           Desc Main
                                          Document    Page 20 of 21

     AMENDMENTS TO THE PLAN'S CLASSIFICATION AND TREATMENT OF ONE
OR MORE CLASSES THAT DO NOT MATERIALLY AND ADVERSELY CHANGE THE
TREATMENT OF ANY CLASS MAY BE MADE TO THE PLAN. SUCH AMENDMENTS
MAY BE APPROVED BY THE BANKRUPTCY COURT AT THE CONFIRMATION
HEARING WITHOUT ENTITLING THE MEMBERS OF ANY CLASSES WHOSE
TREATMENT IS NOT ADVERSELY CHANGED TO WITHDRAW ANY VOTES CAST FOR
OR AGAINST THE PLAN.

        Upon request of the Debtor, the United States Trustee, or the holder of an allowed claim, the
Plan may be modified at any time after confirmation of the Plan but before the completion of payments
under the Plan, to (1) increase or reduce the amount of payments under the Plan on claims of a
particular class, (2) extend or reduce the time period for such payments, or (3) alter the amount of
distribution to a creditor whose claim is provided for by the Plan to the extent necessary to take account
of any payment of the claim made other than under the Plan.

           C.       Final Decree

       Debtor will seek a Final Decree after substantial consummation of the Plan, and will pay all
outstanding Quarterly Fees due to the Office of the United States Trustee.

           D.       Section 1146 Exemption.

        To the fullest extent permitted under Section 1146(a) of the Bankruptcy Code, the issuance,
transfer or exchange of any property under the Plan or the execution, delivery or recording of an
instrument of transfer under the Plan, or the revesting, transfer or sale of any real or other property of
or to the Debtor shall not be taxed under any state or local law imposing a stamp tax, transfer tax or
similar tax or fee. Any recorder of deeds or similar official for any county, city or governmental unit
in which any instrument hereunder is to be recorded is ordered and directed to accept such instrument
without requiring the payment of any documentary stamp tax, deed stamps, stamp tax, transfer tax,
mortgage recording tax, intangible tax or similar tax.

           E.       Valuations under Section 506 of the Bankruptcy Code

         The vehicle lenders listed in Classes 2-6 of the Debtor’s Plan are undersecured because their
liens exceed the value of the vehicles acting as collateral for the loans. Pursuant to 11 U.S.C. Section
506(a)(1), the Plan proposes to split each of those claims into two claims: (1) a secured claim equal to
the value of the collateral, and (2) a general unsecured claim equal to the remaining amount due 3.
Therefore, under the terms of the proposed Plan, the secured portion of each vehicle lender’s claim
shall be satisfied upon receipt of all payments contemplated by the terms of the proposed Plan, and
titles to the vehicles shall be released to the Debtor at that time. The balance shall be a Class 8 general
unsecured claim and be paid as such.




3
    Subject to the Debtor’s 11 U.S.C. Section 506 valuation motion, if necessary.
                                                               20
 Case 19-15513-amc         Doc 127 Filed 03/04/20 Entered 03/04/20 15:41:16               Desc Main
                                  Document    Page 21 of 21

       F.      Bankruptcy Court Jurisdiction/Objections to Claims

        The Bankruptcy Court shall retain jurisdiction after the Plan has been confirmed. The Plan
provides that within sixty (60) days after the Confirmation Date, objections to Claims may be filed
with the Court by the Debtor. Any such objection shall be served upon the United States Trustee and
the Claimant holding the Claim to which objection is made.

VI.    CONCLUSION

        The materials provided in this Disclosure Statement are intended to assist you in voting on the
Plan of Reorganization in an informed fashion. If the Plan is confirmed, you will be bound by its
terms. You are urged to review this material and make such further inquiries as you deem appropriate,
and then cast an informed vote on the Plan.


                                     Respectfully submitted,

                                     By:     s/Nikanor Broytman
                                             Nikanor Broytman
                                             Vice President,
                                             Regional Medical Transportation, Inc.
Date: March 4, 2020




                                                  21
